DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 7,455,225 by Hadfield et al. in view of US 2007/0133980 by Meyers et al. and US 2018/0367872 by Lucrecio et al.

Regarding claim 1, Hadfield et al. discloses a system comprising: 
at least one local processor and at least one remote processor (fig. 1, col. 5 lines 26-36); 
at least one environment camera (in addition to discussion above, fig. 1, col. 5 lines 65-col. 6 lines 11 teaches environment camera); 
at least one data retrieving component (in addition to discussion above, col. 5 lines 52-64, col. 11 lines 32-54 teaches retrieving component for retrieving identification tag); 
at least one satellite receiver (in addition to discussion above, col. 5 lines 52-64 teaches satellite receiver); 
at least one transmitter or transceiver (in addition to discussion above, fig. 1, col. 5 lines 52-64); and 
instructions that when executed in the at least one local processor cause the system to (in addition to discussion above, fig. 6, col. 19 lines 18-26): 
determine, by a trigger from the at least one remote processor, that the system is activated by an opening or a closing of a container door (in addition to discussion above, col. 10 lines 11-18); 
activate the at least one environment camera to provide an environment media (in addition to discussion above, col. 10 lines 11-18 teaches camera activated when door is open, col. 22 lines 30-52.) and the at least one data retrieving component to retrieve and to provide data associated with a tracking marker, the environment media and the data provided to the at least one local processor (in addition to discussion above, col. 5 lines 52-64, col. 11 lines 32-54 teaches retrieving component for retrieving identification tag); 
activate the at least one satellite receiver to receive location information for the at least one local processor (in addition to discussion above, col. 5 lines 52-64, col. 23 lines 3-8); 
package tracking information comprising one or more of the environment media, the data, and the location information for a bit stream using the at least one transmitter or transceiver (in addition to discussion above, fig. 6, col. 18 lines 56-col. 19 lines 40); and 
communicate the bit stream to a remote device when the at least one transmitter or transceiver is provided with access for the communicating (in addition to discussion above, fig. 6, col. 18 lines 56-col. 19 lines 40 teaches communication with control facility).
Hadfield et al. fails to disclose at least one memory including instructions that when executed in the at least one local processor cause the system; the at least one data retrieving component to retrieve and to provide data associated with a tracking marker of cargo associated with the container.
Meyers et al. discloses at least one memory including instructions that when executed in the at least one local processor cause the system (fig. 2 shows memory, paragraph 0015, 0023 teaches memory).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the ability to include at least one memory including instructions, as taught by Meyers et al. into the system of Hadfield et al., because such incorporation would allow for the benefit of storing data that helps in future retrieval.

Lacrecio et al. discloses the at least one data retrieving component to retrieve and to provide data associated with a tracking marker of cargo associated with the container (paragraph 0052-0053)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the ability to include the at least one data retrieving component to retrieve and to provide data associated with a tracking marker of cargo associated with the container, as taught by Lucrecio et al. into the system of Hadfield et al., and Meyers et al., because such incorporation would allow a user to track container and goods accurately thus increase user accessibility of the system.

Regarding claim 2, the system wherein the at least one local processor and the at least one remote processor are each detachably installed in separate containers on a vessel carrying the separate containers (in addition to discussion above, Meyers et al., fig. 2, paragraph 0023).
The motivation for combining references has been discussed in independent claim above.

Regarding claim 3, the system wherein the at least one local processor and the at least one remote processor are networked together to form a cluster network for 
The motivation for combining references has been discussed in independent claim above.

Regarding claim 4, the system wherein the at least one local processor and the at least one remote processor are networked together with each having an assigned internet protocol address or each having an assigned media access control (MAC) address (in addition to discussion above, Lucrecio et al., paragraph 0122).
The motivation for combining references has been discussed in independent claim above.

Regarding claim 5, the system wherein the bit stream is encrypted with a private-public key-pair encryption and provided to the remote device that is capable of using a corresponding key-pair for decryption of the bit stream (in addition to discussion above, Lucrecio et al., paragraph 0183).
The motivation for combining references has been discussed in independent claim above.

Regarding claim 6, the system further comprising at least one power module of a battery power source and a renewable power source, the renewable power source being at least one of solar cells, a thermoelectric generator, or a miniature wind turbine (in addition to discussion above, Hadfield et al., col. 5 lines 36-51, col. 7 lines 38-48).


Regarding claim 7, the system wherein the at least one local processor and the at least one remote processor are networked together, along with other remote processors, to form a cluster network, and wherein the at least one local processor is a responsible processor in the cluster network, the responsible processor identified by at least one of: a manual setting, a strongest signal default setting for receiving a strongest or a most reliable satellite signal, a location setting for being most accessible, a first device setting for being a first device activated in the cluster network, and a polling from each processor in the cluster network (in addition to discussion above, Hadfield et al., fig. 6, col. 18 lines 56-col. 19 lines 40 teaches communication with control facility).
The motivation for combining references has been discussed in independent claim above.

Regarding claim 8, the system wherein the at least one transmitter or transceiver is a semiconductor component supporting one or more of: 3G, 4G, LTE, 5G, Global System for Mobile Communications (GSM®), Code Divisional Multiple Access (CDMA), or a satellite communication standards for communicating the bit stream (in addition to discussion above, Hadfield et al., fig. 1, col. 5 lines 52-64 teaches satellite receiver).
The motivation for combining references has been discussed in independent claim above.

Regarding claim 9, the system wherein the satellite receiver is a global positioning system (GPS) satellite receiver (in addition to discussion above, Hadfield et al., fig. 1, col. 5 lines 52-64 teaches satellite receiver).
The motivation for combining references has been discussed in independent claim above.

Claim 11 is rejected for the same reason as discussed above in claim 1.
Claim 12 is rejected for the same reason as discussed above in claim 2.
Claim 13 is rejected for the same reason as discussed above in claim 3.
Claim 14 is rejected for the same reason as discussed above in claim 4.
Claim 15 is rejected for the same reason as discussed above in claim 5.
Claim 16 is rejected for the same reason as discussed above in claim 6.
Claim 17 is rejected for the same reason as discussed above in claim 7.
Claim 18 is rejected for the same reason as discussed above in claim 8.
Claim 19 is rejected for the same reason as discussed above in claim 9.

Claims 10, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 7,455,225 by Hadfield et al., US 2007/0133980 by Meyers et al. and US 2018/0367872 by Lucrecio et al. in view of US 2010/0328031 by Powers et al.

Regarding claim 10, Hadfield et al. discloses activate the at least one environment camera to provide an environment media (as discussed above), Meyers et al. discloses at least one memory including instructions that when executed in the at 
Powers et al. discloses the system wherein the at least one remote processor further comprises a hardware switch or a software switch, the hardware switch or the software switch responsible for waking the at least one remote processor from any low power mode, and responsible for the activation of the at least one environment camera and the at least one data retrieving component (paragraph 0159, 0223, 031).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the ability to include a hardware switch or a software switch, the hardware switch or the software switch responsible for waking the at least one remote processor from any low power mode, and responsible for the activation of the at least one environment camera and the at least one data retrieving component, as taught by Powers et al. into the system of Hadfield et al., and Meyers et al., Lucrecio et al., because such incorporation would allow the options to save energy while not using the system, thus increase user accessibility of the system.

Claim 20 is rejected for the same reason as discussed above in claim 10.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGAR CHOWDHURY whose telephone number is (571)272-8890. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIGAR CHOWDHURY/           Primary Examiner, Art Unit 2484